 

Case 7:19-mj-02503 Document 1 Filed on 10/15/19 in TXSD_ Page 1 of 2

States Mistrict Court.

 

     

 

AO 91 (Rev. 08/09) Criminal Complaint U nited taka exas
S&L
UNITED STATES DISTRICT COURT |
For the OCT 15 2019.
Southern District of Texas pavidJ. bradley Cet
United States of America )
v. ) 2303-M
Maria Guadalupe SIERRA ) — CaseNo. M (4
. YOB: 1995, COC: US
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of _ October 14, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 952 Knowingly and intentionally attempt to import into the United States from the
United Mexican States approximately 53.82 of Methamphetamine, Schedule II
21 USC 841 controlled substance, and did knowingly and intentionally possess with the

intent to distribute approximately 53.82 kilograms of Methamphetamine,
Schedule II controlled substance.

This criminal complaint is based on these facts:

Y Continued on the attached sheet.

“ot Complainant’s signature
Approved ky AUS S.DIPLAZZA  wlishiq 4:5uam
Lore ; in Gerardo Mercado, HS! Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: 10/15/2019 7

J. J ’s signature
City and state: McAllen, Texas 7 J. Scott Hacker, U.S. Magistrate Judge

Printed name and title

 
 

Case 7:19-mj-02503 Document 1 Filed on 10/15/19 in TXSD_ Page 2 of 2

Il.

UI.

IV.

ATTACHMENT A

On October 14, 2019, at approximately 10:25 a.m., U.S. Customs
and Border Protection Officers (CBPOs) encountered Maria
Guadalupe SIERRA, a United States citizen, driving a black Ford
Explorer (hereinafter referred to as “Subject Vehicle”) as she
presented herself for entry inspection at the Hidalgo, Texas Port of
Entry (POE).

At the primary inspection area, SIERRA provided the inspecting
CBPO with a negative customs declaration. SIERRA and the
Subject Vehicle were referred to the secondary inspection after
providing an abnormal travel itinerary and displaying nervous
physical behaviors to the CBPO.

At the secondary inspection area, CBPOs conducted an inspection
of the Subject Vehicle utilizing non-intrusive technology equipment
and identified anomalies to the fuel tank area within the Subject
Vehicle. Subsequently, CBPOs discovered approximately
suspected Methamphetamine, weighing approximately 53.82
kilograms, concealed within the fuel tank of the Subject Vehicle.
CBPOs field tested the liquid substance with signs of crystallization
discovered within the fuel tank which yielded positive for
characteristics of Methamphetamine.

In a post-Miranda interview, SIERRA admitted to Homeland
Security Investigations (HSI) Special Agents (SAs) and CBPOs that
she had recently been recruited by co-conspirators to smuggle an
unknown illegal substance from Mexico into the United States for
financial gain. SIERRA intended to drive the Subject Vehicle from
Reynosa, Mexico to a location near Houston, Texas and deliver the
Subject Vehicle to other co-conspirators. SIERRA admitted she
had previously smuggled contraband from Reynosa, Mexico to
Houston, Texas.
